ORDER OF CONTEMPT AND COMMITMENT
PER CURIAM.
On February 22, 2001, this Court ordered Jacquelyn Miles, a court reporter in *446the above-numbered appeal, styled Sammy Lee Reagan v. State of Texas, in the 183rd District Court of Harris County, Texas, to file her portion of the reporter’s record no later than April 23, 2001 at 5:00 p.m. The order further stated that the failure of Jacquelyn Miles to file her portion of the reporter’s record by the date specified may result in the issuance of a show cause order and/or a judgment of contempt. The February 22, 2001 order was personally served on Jacquelyn Miles on March 5, 2001. Nevertheless, Jacquelyn Miles did not file the reporter’s record on or before April 23, 2001.
Therefore, on May 10, 2001, this Court issued an ORDER TO FILE REPORTER’S RECORD AND TO SHOW CAUSE, directing Jacquelyn Miles to file her portion of the reporter’s record and to show cause why she should not be held in contempt of court for failing to file her portion of the reporter’s record on or before June 21, 2001. The order directed Jacquelyn Miles on or before June 21, 2001, to file her portion of the reporter’s record and her affidavit and, if necessary, the affidavits of others setting forth facts that deny or excuse her contempt.1 The May 10, 2001 order was personally served on Jacquelyn Miles on May 24, 2001. Nevertheless, Jacquelyn Miles did not file her portion of the reporter’s record, and did not file either her affidavit or the affidavits of others setting out facts, if any, to deny or excuse the contempt.
On July 5, 2001, we found that the said Jacquelyn Miles had failed to comply with the order of this Court to file her portion of the reporter’s record in a timely manner and the ORDER TO FILE REPORTER’S RECORD dated February 22, 2001. The Court specifically found Jacquelyn Miles to be in contempt for violating this Court’s order of February 22, 2001. We further ordered that Jacquelyn Miles be fined in the amount of $500 payable to the Clerk of the Court of Appeals, First District of Texas, and that punishment be assessed at confinement in the Harris County Jail until such time as she had filed her portion of the reporter’s record in cause number 01-00-00674-CR, styled Sammy Lee Reagan v. State, as certified to by the Clerk of the First Court of Appeals.
On July 18, 2001, Miles submitted the reporter’s record in this appeal. However, she has not filed her affidavit, or the affidavits of others, setting forth facts that deny or excuse her contempt.
On August 22, 2001, the Precinct Five Harris County Constable’s office returned the ORDER OF CONTEMPT and WRIT OF COMMITMENT issued on July 5, 2001, as unserved on Jacquelyn Miles. According to the notes of the deputy constable, attempts were made to serve Miles both at her residence and at Harris County Civil Court at Law No. 3. The $500 fine we assessed against Miles as punishment for contempt in our July 5, 2001 order has not been paid.
NOW, THEREFORE IT WAS ORDERED, ADJUDGED AND DECREED by the Court of Appeals, First District of Texas, on July 5, 2001 that Jacquelyn Miles be fined in the amount of $500 payable to the Clerk of the Court of Appeals, First District of Texas, and such fine has not been -paid. If Miles has not paid the $500 fine at the time of her arrest, then Miles shall be confined in the Harris County Jail for a sufficient length of time to *447discharge the full amount of the $500 fine at the daily rate allowed for prisoners serving misdemeanor sentences.
IT IS ORDERED that all writs and other process necessary for the enforcement of this judgment be issued.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Texas Court Reporters Certification Board at P.O. Box 13131, Austin, Texas, 78711-3131.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Joan Huffman, Judge, 183rd District Court.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Elizabeth Ray, Administrative Judge, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable George Godwin, Administrative Judge, Criminal Division, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Mark Davidson, Administrative Judge, Civil Division, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable James D. Squier, Administrative Judge, Family Division, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Kent Ellis, Administrative Judge, Juvenile Division, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Jack Cagle, Judge, Harris County Civil Court at Law No. 1.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Gary Block, Judge, Harris County Civil Court at Law No. 2.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Lynn Bradshaw-Hull, Judge, Harris County Civil Court at Law No. 3.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to the Honorable Cynthia Crowe, Judge, Harris County Civil Court at Law No. 4.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to Jack Thompson, Court Administrator, Administrative Office of the District Courts.
IT IS FURTHER ORDERED that the Clerk of this Court mail a copy of this order to Bob Wessels, Court Manager, County Criminal Court Managers Office.
IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2001.
WRIT OF COMMITMENT
TO THE SHERIFF OR ANY CONSTABLE OF ANY COUNTY OF THE STATE OF TEXAS, GREETING:
On August 30, 2001, the Court of Appeals for the First Court of Appeals District of Texas adjudged Jacquelyn Miles to be in contempt of court.
YOU ARE HEREBY COMMANDED to receive, take into your custody, and confine within the county jail of Harris County, Texas, Jacquelyn Miles who is hereby committed to the said jail until such time as she has paid the $500 fine, as certified to by the Clerk of the First Court *448of Appeals, or until Miles has discharged the full amount of the $500 fíne at the daily rate allowed for prisoners serving misdemeanor sentences, for the offense of contempt of court for failure to comply with this Court’s Order to File Reporter’s Record, issued on February 22, 2001.
See the attached order, incorporated by references for all purposes.
The present addresses and telephone numbers of Jacquelyn Miles are: 7923 Portal Drive, Houston, Texas, 77071; Harris County Civil Court at Law No. 3, 301 Fannin, Rm 512, Houston, Texas, 77002; telephone numbers 713-995-1,063 and 713-777-8316.
HEREIN FAIL NOT, but of this order and how you have executed the same make due return hereof within ninety days.
ISSUED AND GIVEN UNDER MY HAND and seal of said Court in the City of Houston, Harris County, Texas, this 30th day of August, 2001.
OFFICER’S RETURN
I received this writ on _, 2001, at_m. and executed it on _, 2001, at_m. by taking Jacquelyn Miles into my custody and committing her to the Harris County Jail.
FEES:
Service: $_
Mileage: $_
Total: $_
[[Image here]]
_County, Texas
The citation is returnable to:
Margie Thompson, Clerk
First Court of Appeals
1307 San Jacinto
Houston, Texas 77002

. The Court of Criminal Appeals has followed procedures similar to ours in the present case. See In re Van Orden, 559 S.W.2d 805, 806 (Tex.Crim.App.1977). The federal courts have approved similar procedures. See Fahle v. Comyn, 231 F.3d 193, 196-97 (5th Cir.2000).